      GREBEN & ASSOCIATES
 1     125 E. DE LA GUERRA ST., STE 203
          SANTA BARBARA, CA 93101
 2              TEL: 805-963-9090
               FAX: 805-963-9098
 3
     Jan A. Greben, SBN 103464
 4   jan@grebenlaw.com
     Christine M. Monroe, SBN 304573
 5   christine@grebenlaw.com
 6   Attorneys for Plaintiffs and Counter Defendants GARY COPPOLA, an individual; GARY
     COPPOLA, as SUCCESSOR TRUSTEE OF THE VIOLA M. COPPOLA IRREVOCABLE
 7   TRUST; and GARY COPPOLA, as TRUSTEE OF THE ANTHONY M. COPPOLA TRUST
 8
                                    UNITED STATES DISTRICT COURT
 9
                      EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
10

11    GARY COPPOLA, an individual; GARY                  Case No.: 1:11-CV-01257-AWI-BAM
      COPPOLA, as SUCCESSOR TRUSTEE OF
12    THE VIOLA M. COPPOLA IRREVOCABLE
      TRUST; and GARY COPPOLA, as                               STIPULATED REQUEST FOR
13    TRUSTEE OF THE ANTHONY M.                               DISMISSAL; [PROPOSED] ORDER
      COPPOLA TRUST;
14
                      Plaintiffs,
15
      v.
16
      PARAGON CLEANERS (formerly sued as
17    GREGORY SMITH, an individual); et al.
18                    Defendants.
19

20    RELATED CROSS AND COUNTER-
      CLAIMS
21

22

23          Pursuant to Federal Rules of Civil Procedure, Rule 41(a)(2) and (c), and the terms of the

24   settlement, Plaintiffs and counter-defendants Gary Coppola, an individual, Gary Coppola, as

25   Successor Trustee of The Viola M. Coppola Irrevocable Trust; and Gary Coppola, as Trustee of The

26   Anthony M. Coppola Trust (“Plaintiffs”) and the City of Visalia (“City”) (collectively the “Parties”)

27   hereby stipulate and request that the Court enter an Order as set forth in the terms below, which will

28   resolve all remaining matters warranting the dismissal of the above-captioned action in its entirety.

                                              -1-
                  STIPULATED REQUEST FOR DISMISSAL; ORDER                         1:11-CV-01257-AWI-BAM
 1              1. Plaintiffs’ complaint in the above captioned action is hereby dismissed with prejudice,
 2                  including their entire action and all claims encompassed therein, against the City;
 3              2. The City’s counterclaim in the above captioned action is hereby dismissed with
 4                  prejudice, including their entire action and all claims encompassed therein, against
 5                  Plaintiffs;
 6              3. Each party shall bear their own attorney’s fees and costs; and
 7              4. The foregoing dismissals are voluntary and shall not operate as an adjudication on the
 8                  merits.
 9
                                                     GREBEN & ASSOCIATES
10    Dated: December 12, 2018
11

12                                                   /s/ Jan A. Greben
                                                     Jan A. Greben
13                                                   Christine M. Monroe
                                                     Attorneys for Plaintiffs and Counter Defendants
14                                                   GARY COPPOLA, an individual; GARY
15                                                   COPPOLA, as SUCCESSOR TRUSTEE OF
                                                     THE VIOLA M. COPPOLA IRREVOCABLE
16                                                   TRUST; and GARY COPPOLA, as TRUSTEE
                                                     OF THE ANTHONY M. COPPOLA TRUST
17

18                                                   HERR, PEDERSEN & BERGLUND LLP
      Dated: December 12, 2018
19
      (per authorization)
20
                                                     /s/ Leonard C. Herr
21                                                   Leonard C. Herr
                                                     Caren Curtiss
22                                                   Attorneys for Defendant CITY OF VISALIA
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                              -2-
                  STIPULATED REQUEST FOR DISMISSAL; ORDER                         1:11-CV-01257-AWI-BAM
 1                                        [PROPOSED] ORDER
 2         The Parties having stipulated and agreed, and good cause appearing thereon, it is hereby
 3   ORDERED:
 4            1. Plaintiffs’ complaint in the above captioned action is dismissed with prejudice,
 5                including their entire action and all claims encompassed therein, against the City;
 6            2. The City’s counterclaim in the above captioned action is dismissed with prejudice,
 7                including their entire action and all claims encompassed therein, against Plaintiffs;
 8            3. Each party shall bear their own attorney’s fees and costs; and
 9            4. The foregoing dismissals are voluntary shall not operate as an adjudication on the
10                merits.
11         Based on the foregoing, this Order serves to dismiss the above-captioned action in its entirety.
12
     IT IS SO ORDERED.
13

14   Dated: December 13, 2018
                                                SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            -3-
                STIPULATED REQUEST FOR DISMISSAL; ORDER                          1:11-CV-01257-AWI-BAM
